  Case 3:18-cr-00118-HEH Document 19 Filed 02/21/19 Page 1 of 5 PageID# 131



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

 UNITED STATES OF AMERICA                          )
                                                   )
         v.                                        )         Criminal No. 3:18CR-118-001-HEH
                                                   )
 CHRISTOPHER BRANNAN,                              )
                                                   )
                 Defendant.                        )
                                                   )

                       DEFENDANT’S POSITION ON SENTENCING

       COMES NOW the Defendant, Christopher Brannan, by his counsel Abraham Del Rio,

III, and respectfully submits his position with respect to sentencing. It is hoped that this

document will set forth the reasons and the factors this Honorable Court should consider in

determining a sentence for Christopher Brannan that is “sufficient, but not greater than

necessary” to satisfy the goals of sentencing outlined in 18 U.S.C. § 3553(a)(2). Mr. Brannan has

received and reviewed the Presentence Investigation Report (PSR) and has no objections to that

Report. Mr. Brannan concurs with the PSR in its calculation for a guideline range of 10-16

months’ incarceration on Count One, and 24 months’ consecutive incarceration on Count Two.

       Pursuant to his plea agreement with the United States and Rule 11(c)(1)(B) of the Federal

Rules of Criminal Procedure, the Defendant and the United States are requesting this Honorable

Court impose a sentence at the low end of the guideline range of 34 months’ incarceration.

                                         BACKGROUND

       On October 22, 2018, Mr. Brannan appeared before the Honorable Henry E. Hudson,

United States District Court Judge, and pled guilty to a two count criminal information charging

him with Unauthorized Access to a Computer to Obtain Information from a Protected Computer,
  Case 3:18-cr-00118-HEH Document 19 Filed 02/21/19 Page 2 of 5 PageID# 132



in violation of 18 U.S.C. § 1030(a)(2)(C) and 1030(c)(2)(B)(ii) and (iii), and Aggravated Identity

Theft, in violation of 18 U.S.C. § 1028A(a)(1).

       Mr. Brannan adopts and incorporates by reference in this document the offense conduct

set forth in paragraph No. 8 of the PSR.

       Mr. Brannan has admitted his wrongdoing in his court proceedings and reaffirmed his

admission of guilt and acceptance of responsibility to United States Probation Officer Susan

Hushour.

                                           ARGUMENT

       United States v. Booker, 543 U.S. 220 (2005), mandates the Federal Sentencing

Guidelines be advisory and that court of appeals must review sentences for reasonableness. See

United States v. Hughes, 401 F.3d. 540, 546-47 (4th Cir. 2005). “It has been uniform and

constant in the federal judicial tradition for the sentencing judge to consider every convicted

person as an individual and every case as a unique study in the human failings that sometimes

mitigate, sometimes magnify, the crime and the punishment to ensue." United States v. Heath,

553 F.3d 263, 267 (4th Cir. 2009) (citing Gall v. United States, 552 U.S. 38, 52 (2007)). The

Court must determine an appropriate sentence after considering the factors outlined in 18 U.S.C.

§ 3553(a).

        1. Nature and Circumstances of the Offense

       Mr. Brannan’s knowingly and illegally hacked into several victims’ internet and email

accounts over the course of 13 months. PSR¶ 8. Once in possession of the victims’ private

information, Mr. Brannan would often trade user names and passwords with other individuals.

PSR¶ 8. On December 19, 2014, Mr. Brannon was interviewed by FBI agents, during which Mr.

Brannan admitted to committing the instant offenses and provided details as to how he



                                                  2
  Case 3:18-cr-00118-HEH Document 19 Filed 02/21/19 Page 3 of 5 PageID# 133



committed the offense. PSR¶ 17. As of the date of filing of the PSR, the Government indicated

that they had notified all known victims affected by the instant offense and provided them with

the opportunity to submit restitution claims; there is no known financial loss attributable to the

defendant’s activities. PSR¶ 19.

        2. History and Characteristics of the Defendant

       Christopher Brannan is a 31-year-old male born in Henrico County. He has no prior

criminal convictions.

       Mr. Brannan was raised by both his parents, who divorced when Mr. Brannan was a

toddler. Notwithstanding the divided households, Mr. Brannan was well treated by both parents,

was not subjected to any drug, alcohol, or physical abuse, and participated in extracurricular

activities. PSR¶ 45. Mr. Brannan went on to attend and graduate from Christopher Newport

University and subsequently from University of Mary Washington in 2012 with a Master’s

degree in Education. Mr. Brannan has several family members that live in the greater Richmond,

Virginia area. PSR¶ 46.

       Throughout this ordeal, Mr. Brannan has sought and continually utilized the services of a

licensed therapist in Henrico County, Virginia beginning approximately March 2017. PSR¶ 51.

Said therapist reports positive progress and a marked improvement in Mr. Brannan. PSR Add. 9.

       Mr. Brannan also provided an additional letter to Probation Officer Susan Hushour

detailing his experience in this ordeal and providing an insight as to how he has assimilated this

experience and how he appreciates and takes full responsibility for his actions. PSR¶ 52.

        3. Need to Promote Respect for the Law and Afford Adequate Deterrence

       Mr. Brannan came before this court without any criminal record. PSR¶ 36-39 He now

comes before the court a convicted felon. His ability to utilize his master’s degree in education is



                                                 3
  Case 3:18-cr-00118-HEH Document 19 Filed 02/21/19 Page 4 of 5 PageID# 134



now severely limited. A sentence of 34 months would provide a strong deterrence to Mr.

Brannan and others who would seek to engage in such criminal conduct.

                                         CONCLUSION

       For the reasons stated above, Christopher Brannan requests that this Honorable Court

impose a sentence at the bottom of the applicable guideline range of 34 months’ incarceration.



                                            Respectfully submitted,

                                            ABRAHAM DEL RIO, III

                                       By: ________/s/_________
                                           Abraham Del Rio, III
                                           Virginia State Bar Number: 83812
                                           Attorney for Defendant
                                           Carlson & Collier
                                           10132 West Broad Street
                                           Glen Allen, Virginia 23060
                                           Telephone: 804-747-5500
                                           Fax: 804-747-5576
                                           Email: abe@delriolawpllc.com




                                                4
  Case 3:18-cr-00118-HEH Document 19 Filed 02/21/19 Page 5 of 5 PageID# 135




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on February 21, 2019, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will send a notification to all counsel

of record including:

Brian R. Hood
Assistant United States Attorney
United States Attorney’s Office
919 East Main Street, Suite 1900
Richmond, VA 23219

       I FURTHER CERTIFY that on February 21, 2019, I caused a true and correct copy of

the foregoing to be mailed to the following non-filing users:

Susan A. Hushour
Senior U.S. Probation Officer
701 East Broad Street, Suite 1150
Richmond, VA 23219




                                             Respectfully submitted,

                                             ABRAHAM DEL RIO, III

                                        By: ________/s/_________
                                            Abraham Del Rio, III
                                            Virginia State Bar Number: 83812
                                            Attorney for Defendant
                                            Carlson & Collier
                                            10132 West Broad Street
                                            Glen Allen, Virginia 23060
                                            Telephone: 804-747-5500
                                            Fax: 804-747-5576
                                            Email: abe@delriolawpllc.com




                                                5
